         Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                   Protective Order 21 Cr. 472 (KPF)

                v.

 ABUCHI SHEDRACH FELIX,
 NADINE JAZMINE WADE,
 OLUWATOMIWA AKINTOLA,
 GREGORY OCHIAGHA,
 HABIBA FAGGE, and
 OLANREWAYU AJIBOLA
                   Defendants.


       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Rule 16 of the Federal Rules of

Criminal Procedure, the Court hereby finds and orders as follows:

       1. Confidential Material. The Government will make disclosure to the defendants of

documents, objects, and information, including electronically stored information (“ESI”), pursuant

to Rule 16 of the Federal Rules of Criminal Procedure; Title 18, United States Code, Section 3500;

and the Government’s general obligation to produce exculpatory and impeachment material in

criminal cases, all of which will be referred to herein as “disclosure material.” Certain of the

Government’s disclosure material, referred to herein as “Confidential,” includes information that

(i) affects the privacy and confidentiality of individuals and entities; (ii) impacts the safety of

individuals; (iii) would impede, if prematurely disclosed, the Government’s ongoing investigation

of uncharged individuals; (iv) would risk prejudicial pretrial publicity if publicly disseminated;

and (v) is not authorized to be disclosed to the public or disclosed beyond that which is necessary

for the defense of this criminal case. Disclosure material produced by the Government to the

defendants or their counsel that are either (1) designated in whole or in part as “Confidential” by
         Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 2 of 11




the Government in emails or communications to defense counsel, or (2) that include Bates or other

label stating, “Covered by Protective Order,” shall be deemed “Confidential Material.”

       2. Attorney’s Possession Only (“APO”) Material. Certain discovery materials in this

case may raise a particular risk of affecting the privacy and confidentiality of victims. Disclosure

material produced by the Government to the defendant or his counsel that are either (1) designated

in whole or in part as “APO” by the Government in emails or communications to defense counsel,

or (2) that include a Bates or other label stating “APO,” shall be deemed “APO Material.” Any

material designated as APO material shall also be deemed Confidential Material.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       3. Disclosure material designated as Confidential Material shall not be disclosed by the

defendants or their counsel, including any successor counsel (“the defense”), other than as set forth

herein, and shall be used by the defense solely for purposes of defending this case. The defense

shall not post any Confidential Material on any Internet site or network site to which persons other

than the parties hereto have access, and shall not disclose any Confidential Material to the media

or any third party except as set forth below.

       4. Confidential Material may be disclosed by the defense to:

               (a) Personnel for whose conduct defense counsel is responsible, i.e., personnel

employed by or retained by counsel, as needed for purposes of defending this action;

               (b) Prospective witnesses for purposes of defending this action;

               (c) The defendants; and

               (d) Such other persons as hereafter may be authorized by the Court.


                                                 2
         Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 3 of 11




       5. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

       6. The defense shall provide a copy of this Order to any individual or entity to whom the

defense discloses Confidential Material in accordance with the provisions of this Order. All such

persons shall be subject to the terms of this Order. Defense counsel shall maintain a record of

what Confidential Material has been disclosed to which such persons.

       7. Any APO Material received by the defense shall be maintained in a safe and secure

manner solely by the defendants’ counsel; shall not be possessed by the defendants, except in the

presence of the defendants’ counsel; and shall not be disclosed in any form by the defendants or

their counsel except as set forth herein.

       8. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this case, or to any judge or magistrate judge, for purposes of this case. All filings

should comply with the privacy protection provisions of Rule 49.1 of the Federal Rules of Criminal

Procedure.

       9. At any time, the defense may seek leave from the Government to alter the designations

for materials designated as Confidential Material (“Requested Material”). The Government will

promptly review such Requested Material and (i) consent to the requested designation alteration

or sharing of the material; or (ii) provide the defense with an explanation as to why the Requested

Material cannot be designated or shared in the manner requested, so as to facilitate the Court’s

consideration of any disputes regarding the Requested Material. The Government’s designation of

material as Confidential Material will be controlling absent contrary order of the Court.


                                                 3
         Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 4 of 11




       10. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has searched and seized pursuant to

warrants issued during the course of the investigation, including from cellphones, social media

accounts, and other online accounts. Some of this ESI was seized from the defendants. Upon the

consent of all counsel, the Government is authorized to disclose to counsel for the defendants, for

use solely as permitted herein, the entirety of such seized ESI as the Government believes may

contain disclosure material (the “seized ESI disclosure material”). The defendants, defense

counsel, and personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, may review the seized ESI disclosure material to identify items pertinent to

the defense. They shall not further disseminate or disclose any portion of the seized ESI disclosure

material except as otherwise set forth under this Order.

       11. Except for Confidential Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all such material, including

the seized ESI disclosure material, within 30 days of the expiration of the period for direct appeal

from any verdict in this case; the period of direct appeal from any order dismissing any of the

charges in this case; or the granting of any motion made on behalf of the Government dismissing

any charges in this case; or the expiration of any retention period mandated by governing rules of

professional responsibility applicable to the defense, whichever date is later. If Confidential

Material is provided to any prospective witness, counsel shall make reasonable efforts to seek the

return or destruction of such materials.




                                                 4
         Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 5 of 11




       12. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to that defendant

                                    Retention of Jurisdiction

       13. The provisions of this Order shall not terminate at the conclusion of this case and the

Court shall retain jurisdiction to enforce this Order following termination of the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: ___/s/_________________________                   Date: _August 16, 2021_________
Micah Fergenson
Matthew King
Assistant United States Attorneys

SO ORDERED:

Dated: New York, New York
September 10, 2021
                                              ______________________________________
                                              HONORABLE KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK




                                                 5
Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 6 of 11
    Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 7 of 11




                    Consent to Entry of Protective Order



____________________________________                  8/26/2021
                                                Date: _____________________
Andrew Bernstein, Esq.
Counsel for Nadine Wade




                                     7
Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 8 of 11
Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 9 of 11
   Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 10 of 11




                    Consent to Entry of Protective Order




____________________________________                  September 8, 2021
                                                Date: _____________________
Andrew Dalack, Esq.
Counsel for Habiba Fagge




                                    10
   Case 1:21-cr-00472-KPF Document 45 Filed 09/10/21 Page 11 of 11




                    Consent to Entry of Protective Order


                                                       9/2/2021
____________________________________
    ID a8p1DAewuKXbFMxSQXmEccbQ
                                                Date: _____________________
Todd Spodek, Esq.
Counsel for Olanrewayu Ajibola




                                    11
